Case 2:21-cv-03386-AB-DFM Document 6 Filed 05/03/21 Page 1 of 3 Page ID #:58
Case 2:21-cv-03386-AB-DFM Document 6 Filed 05/03/21 Page 2 of 3 Page ID #:59




                           George Burditt v. Eric Nasarenko et al.
                                 CV 21-03386-AB (DFM)

      George Burditt (“Plaintiff”), proceeding pro se, has filed a civil rights Complaint
pursuant to 42 U.S.C. § 1983. See Dkt. 1. Plaintiff has moved to proceed in Forma
Pauperis. See Dkt. 2.

        Plaintiff is on probation for an unspecified crime. See Dkt. 1 at 7. As part of his
probation, Plaintiff is forbidden from accessing social media, such as Facebook. See id. On
some unknown date, the Ventura County Probation Department (“Probation”) took
possession of Plaintiff’s cell phone. See id. Probation accused Plaintiff of accessing
Facebook. See id. According to Plaintiff, however, the phone was in Probation’s control at
the time of the alleged violation. See id. On May 21, 2019, Plaintiff was found guilty of
violating the “no social media” term of his probation and sentenced to 90 days in Ventura
County Jail. See id. Based on these allegations, Plaintiff brings claims for malicious
prosecution, abuse of process, false imprisonment, wrongful detention, and knowingly
presenting false claims. See id. at 7-9. Plaintiff seeks compensatory damages of $50,000 and
punitive damages of $2,400,000. See id. at 5.

        “A district court may deny leave to proceed IFP at the outset if it appears from the
face of the proposed complaint that the action is frivolous or without merit.” Minetti v. Port
of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998) (citation omitted); see also 28 U.S.C.
§ 1915(e)(2)(B) (providing that court shall dismiss IFP case at any time it determines that
action “is frivolous or malicious,” “fails to state a claim on which relief may be granted,” or
“seeks monetary relief against a defendant who is immune from such relief”). To state a
claim under § 1983, a plaintiff must allege the violation of a right secured by the
Constitution or laws of the United States and must show that the deprivation was
committed by a person acting under color of state law. See Am. Mfrs. Mut. Ins. Co. v.
Sullivan, 526 U.S. 40, 49-50 (1999).

       The Court recommends that IFP be denied. Civil tort actions, including § 1983 suits,
are not an appropriate means to challenge the validity of outstanding criminal judgments
that necessarily require a plaintiff to prove the unlawfulness of his conviction or
confinement. See Heck v. Humphrey, 512 U.S. 477, 484 (1994). To recover damages, a
§ 1983 plaintiff must prove “that the conviction or sentence has been reversed on direct
appeal, expunged by executive order, declared invalid by a state tribunal authorized to make
such determination, or called into question by a federal court's issuance of a writ of habeas
corpus.” Id. at 487.

        The Ninth Circuit has held that Heck applies with equal force in the context of
parole and probation. See Butterfield v. Bail, 120 F.3d 1023, 1024 (9th Cir. 1997) (“We have
no difficulty in concluding that a challenge to the procedures used in the denial of parole
necessarily implicated the validity of the denial of parole and, therefore, the prisoner’s
continuing confinement.”) (citation omitted); Baskett v. Papini, 245 Fed. App’x 677, 678
(9th Cir. Aug. 21, 2007) (affirming Heck denial because the complaint “necessarily call[ed]
into question the validity of the probation revocation” and plaintiff “failed to allege that his

                                               1
Case 2:21-cv-03386-AB-DFM Document 6 Filed 05/03/21 Page 3 of 3 Page ID #:60




sentence has been invalidated.”) (unpublished); see also Zupan v. Brown, 5 F.Supp.2d 792,
795 (N.D. Cal. 1998) (“the Court finds that the requirements of Heck apply with equal force
to parole revocations as to convictions.”).

        Here, Plaintiff’s Complaint undermines the validity of his confinement. Plaintiff
alleges that Probation knowingly presented false claims to the Ventura County District
Attorney, leading Plaintiff to be falsely imprisoned for 90 days. See Dkt. 1 at 5-9. But
Plaintiff does not allege that his conviction for violating probation has been invalidated.
Without this allegation, Plaintiff’s Complaint is barred by Heck. See Szajer v. City of Los
Angeles, 632 F.3d 607, 611 (9th Cir. 2011) (concluding that plaintiffs’ § 1983 claims alleging
no probable cause for a search were Heck barred because they necessarily implied “the
invalidity of their state court convictions”); Vidal v. Lindsey, No. 19-01334, 2020 WL
819554, at *3 (D. Nev. Feb. 19, 2020) (dismissing complaint with prejudice because
plaintiff’s allegation that Nevada probation officers violated his Fourth Amendment rights
was Heck barred).

       For these reasons, Plaintiff’s IFP request should be denied, and the complaint
dismissed. See Minetti, 152 F.3d at 1115.




                                              2
